 

Exhibit 10.2

 

2014 CREDIT FACILITY AGREEMENT

 

AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”), dated
as of November 4, 2014.

 

WHEREAS, the Company is seeking a credit facility of $5.0 million;

 

WHEREAS, Niobe is the holder of a Consolidated, Amended and Restated Promissory
Note in the principal amount of $9,219,366 issued by the Company on October 11,
2013 (the “Outstanding Note”); and

 

WHEREAS, Niobe wishes to make an additional $5.0 million credit facility
available to the Company;

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.Credit Facility.

 

(a) Niobe hereby agrees that it will make available to the Company up to $5.0
million in the form of secured loans at the request of the Company made at any
time prior to December 31, 2015 (the “Expiration Date”) as follows:

 

(i) up to $300,000 on November 4, 2014;

 

(ii) up to $400,000 on November 28, 2014;

 

(iii) up to $600,000 on January 15, 2015; and

 

(iv) up to $300,000 on the last business day of each calendar month thereafter
provided that (a) there shall have been no material adverse development in the
Company’s clinical testing of PRTX-100 (a “Material Adverse Event”), and (b)
with giving effect to the proposed draw down, the Company shall have current
working capital in an amount equal to the average monthly burn-rate (actual
expenses incurred) for the three months preceding the draw-down notice,
multiplied by six (e.g., if the average monthly burn rate for the three months
preceding the draw-down notice was $150,000, then the Company will be required
to have $900,000 of working capital on hand (including the draw-down amount) in
order to qualify for that draw-down). The foregoing is referred to herein as the
“Working Capital Funding Threshold”.

 

(b) Niobe shall only be obligated to make loans to the Company hereunder to the
extent that the conditions set forth herein are met.

 

(c) Notwithstanding anything to the contrary that may be contained herein, in no
event shall Niobe be required to loan the Company more than $5.0 million
hereunder, or to make any loan at any time after the Expiration Date.

 

2.Request for Loans.

 

At any time prior to the Expiration Date, the Company may request that Niobe
make a loan to the Company by submitting to Niobe a written request therefor (a
“Loan Request”), which Loan Request must contain: (i) the amount of the loan
requested to be made; (ii) a certification that no Material Adverse Event has
occurred; (iii) if applicable, documentation reasonably satisfactory to the
Lender that the Working Capital Funding Threshold is met; and (iv) the aggregate
principal amount of all loans made to the Company by Niobe pursuant to this
Agreement prior to such request. Such Loan Request must be accompanied by a
written certification signed by an executive officer of the Company certifying
that no Event of Default has occurred and is continuing under any outstanding
note of the Company.

 



 

 

  

3.Loans.

 

(a) Within ten (10) days of the receipt of such Loan Request, Niobe shall make a
loan to the Company in an amount equal to the lesser of (i) the amount sought in
such Loan Request, or (ii) $5 million less the aggregate amount of all loans
previously made to the Company by Niobe pursuant to this Agreement (the
“Available Amount”);

 

(b) If the amount sought in such Loan Request is in excess of the Available
Amount, Niobe, in its sole and absolute discretion, may (but shall not be
required to) make a loan to the Company for all or any portion of such excess.

 

(c) Each loan made to the Company by Niobe shall be represented by a Senior
Secured Promissory Note in the form of Exhibit A annexed hereto (a “Note”).

 

(d) The obligations of the Company pursuant to each Note shall be secured by a
first priority perfected security interest in all of the assets of the Company
pursuant to the Second Consolidated, Amended and Restated Security Agreement in
the form of Exhibit B annexed hereto.

 

4.Notices.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered personally or sent by
nationally-recognized overnight courier or by registered or certified mail,
postage prepaid, return receipt requested or by facsimile, with confirmation as
provided above addressed as follows:

 

If to Company:

 

Protalex, Inc.

131 Columbia Turnpike, Suite 1

Florham Park, NJ 07932

Attention: Chief Financial Officer

 

With copies to

 

Morse, Zelnick, Rose & Lander LLP

825 Third Avenue, 16th Floor

New York, NY 10022

Attention: Kenneth S. Rose, Esq.

Fax: 212-208-6809

 



2

 

  

If to Niobe:

 

Niobe Ventures, LLC

c/o Arnold P. Kling

410 Park Avenue, 17th Floor

New York, NY 10022

Attention: Arnold P. Kling, Manager

Fax: 212-713-1818

 

 

5.Governing Law.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties hereunder
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state or federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
New York Courts are improper or inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

6.Waiver.

 

Any waiver by the Company or Niobe of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.

 



3

 

  

7.Severability.

 

If any provision of this Agreement is invalid, illegal or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

 



  PROTALEX, INC.         By:       Kirk M. Warshaw     Chief Financial Officer  
            NIOBE VENTURE, LLC         By:       Arnold P. Kling     Manager

 



4

 





 

EXHIBIT A

 

[Exhibit Intentionally Omitted]

 



 

 

 

EXHIBIT B

 

[Exhibit Intentionally Omitted]

 



 

